USCA11 Case: 19-14885    Date Filed: 11/04/2020   Page: 1 of 9



                                                     [DO NOT PUBLISH]

              THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-14885
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 0:04-cr-60079-JIC-1


UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,


                                   versus


AERRINGTON EDWARDS,


                                                          Defendant-Appellant.

                       _______________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (November 4, 2020)

Before JILL PRYOR, LUCK and DUBINA, Circuit Judges.

PER CURIAM:
          USCA11 Case: 19-14885       Date Filed: 11/04/2020   Page: 2 of 9



      Appellant Aerrington Edwards (“Edwards”) appeals his sentence of 36

months’ imprisonment, imposed by the district court after the revocation of his

supervised release, pursuant to 18 U.S.C. § 3583(e). On appeal, Edwards argues

that the district court imposed a procedurally and substantively unreasonable

sentence when it found that Edwards committed a Grade A supervised release

violation and sentenced him at the high end of the guideline range. After a review

of the record and reading the parties’ briefs, we affirm Edwards’s sentence.

                                          I.

      We generally review a district court’s revocation of supervised release for an

abuse of discretion and the sentence imposed upon revocation of supervised release

for reasonableness. United States v. Vandergrift, 754 F.3d 1303, 1307 (11th Cir.

2014). Under the abuse of discretion standard, we will affirm any sentence that

falls within the range of reasonable sentences, even if we would have decided that

a different sentence was more appropriate. United States v. Irey, 612 F.3d 1160,

1191 (11th Cir. 2010) (en banc). The party challenging the sentence bears the

burden to show that the sentence is unreasonable in light of the record and the 18

U.S.C. § 3553(a) factors. United States v. Tome, 611 F.3d 1371, 1378 (11th Cir.

2010).

      A district court’s sentence is procedurally unreasonable if the district court

erred in calculating the guideline range. United States v. Trailer, 827 F.3d 933,

                                          2
          USCA11 Case: 19-14885        Date Filed: 11/04/2020    Page: 3 of 9



936 (11th Cir. 2016). In calculating the guideline range for the imposition of a

sentence upon revocation of supervised release, the district court considers the

grade level classification of the revocation-provoking conduct, the defendant’s

criminal history at the time of the underlying offense, and the class of the

underlying offense. United States v. Campbell, 473 F.3d 1345, 1348–49 (11th Cir.

2007); U.S.S.G. §§ 7B1.1, 7B1.4. A supervised release violation is a Grade A

violation if the conduct is, among other things, a state offense that is a crime of

violence. U.S.S.G. § 7B1.1(a)(1). “Where there is more than one violation of the

conditions of supervised release, . . . the grade of the violation is determined by the

violation having the most serious grade.” Id. § 7B1.1(b).

      We have held that aggravated assault, in violation of Florida Statutes

§ 784.021, is categorically a violent felony under the Armed Career Criminal Act’s

(“ACCA”) elements clause. Turner v. Warden Coleman FCI, 709 F.3d 1328, 1338

(11th Cir. 2013), abrogated in part on other grounds by Johnson v. United States,

576 U.S. 591, 135 S. Ct. 2551 (2015); 18 U.S.C. § 924(e)(2)(B)(i). We

subsequently reaffirmed our holding in Turner, concluding that Florida aggravated

assault categorically constitutes a crime of violence under U.S.S.G. § 2K2.1,

comment. (n.1), which incorporated the identical elements clause in § 4B1.2.

United States v. Golden, 854 F.3d 1256, 1256–57 (11th Cir. 2017) (noting that

“even if Turner is flawed, that does not give us, as a later panel, the authority to

                                           3
          USCA11 Case: 19-14885        Date Filed: 11/04/2020    Page: 4 of 9



disregard it”); U.S.S.G. § 4B1.2(a)(1). Under the prior panel precedent rule, we

are bound by published decisions that have not been overruled by the Supreme

Court or this court en banc. United States v. Vega-Castillo, 540 F.3d 1235, 1236

(11th Cir. 2008).

      Upon determining that a defendant violated a condition of supervised

release, the district court may revoke the term of supervision and impose a prison

term. 18 U.S.C. § 3583(e). A district court must consider certain of the factors

outlined in § 3553(a) when imposing a sentence after revoking supervised release.

See id; Vandergrift, 754 F.3d at 1308. Specifically, the district court must consider

the nature and circumstances of the crime with the history and characteristics of the

defendant; the need for the sentence imposed to afford adequate deterrence and

protect the public; and the applicable guideline range and any pertinent policy

statements issued by the Sentencing Commission. 18 U.S.C. § 3553(a)(1),

(a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6), and (a)(7). We ordinarily

expect a sentence within the guideline range to be reasonable. United States v.

Foster, 878 F.3d 1297, 1309 (11th Cir. 2018) (quotation marks omitted).

      A court can abuse its discretion by imposing a substantively unreasonable

sentence when it (1) fails to consider relevant factors that were due significant

weight, (2) gives an improper or irrelevant factor significant weight, or (3)

commits a clear error of judgment by balancing the proper factors unreasonably.

                                           4
          USCA11 Case: 19-14885       Date Filed: 11/04/2020    Page: 5 of 9



Irey, 612 F.3d at 1189. Thus, a district court’s unjustified reliance on any one

§ 3553(a) factor may be indicative of an unreasonable sentence. United States v.

Pugh, 515 F.3d 1179, 1191 (11th Cir. 2008). However, the district court can give

great weight to one factor over others. United States v. Cubero, 754 F.3d 888, 892

(11th Cir. 2014). The district court need not state on the record that it has

explicitly considered each of the § 3553(a) factors or discuss them all individually.

United States v. Dorman, 488 F.3d 936, 938 (11th Cir. 2007). It is enough that the

context and record indicated the reasoning behind the district court’s conclusion.

Rita v. United States, 551 U.S. 338, 359, 127 S. Ct. 2456, 2469 (2007). We will

only remand for resentencing when we are left with “the definite and firm

conviction that the district court committed a clear error of judgment in weighing

the § 3553(a) factors by arriving at a sentence that lies outside the range of

reasonable sentences dictated by the facts of the case.” Pugh, 515 F.3d at 1191

(quotation marks omitted).

                                          II.

      In 2004, Edwards pled guilty to possessing with intent to distribute more

than 50 grams of crack cocaine in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A).

The district court sentenced Edwards to 262 months’ imprisonment, followed by

five years of supervised release. After the First Step Act of 2018 made the Fair

Sentencing Act of 2010 retroactively applicable, the district court reduced

                                           5
          USCA11 Case: 19-14885       Date Filed: 11/04/2020    Page: 6 of 9



Edwards’s term of imprisonment to 188 months, followed by four years of

supervised release. At the end of January 2019, Edwards began his term of

supervised release with specific conditions: that he not commit another federal,

state or local crime or unlawfully posses a firearm; that he permit his probation

officer to visit him at any time in his home or elsewhere; and that he truthfully

answer inquiries from his probation officer.

      On October 1, 2019, the probation officer filed a petition for warrant for

Edwards because he had violated the mandatory conditions of his supervised

release. First, Edwards committed aggravated assault with a deadly weapon

without the intent to kill, in violation of Florida Statute 784.021(1)(a). Second,

Edwards failed to refrain from violation of the law by committing battery in

violation of Florida Statute 784.03. Third, Edwards failed to permit his probation

officer to visit him at any time, at home, or elsewhere. Edwards denied the

violations, and the district court conducted an evidentiary hearing. After hearing

testimony from the probation officer, the victim of the aggravated assault, the

victim of the battery, and Edwards, the district court found Edwards guilty of all

three charged violations, revoked his term of supervised release, and sentenced him

to 36 months’ imprisonment and no further supervision. Edwards appeals.




                                          6
          USCA11 Case: 19-14885       Date Filed: 11/04/2020    Page: 7 of 9



                                         III.

      Edwards contends that the district court procedurally erred by finding that he

committed a Grade A violation of his supervised release because Edwards’s

commission of aggravated assault in violation of Florida law is a crime of violence.

For sentences imposed on revocation of supervised release, the range is based on

(1) the classification of the revocation-producing conduct into one of three grades,

(2) the criminal history category applicable at the time the defendant was originally

sentenced to the term of supervised release, and (3) the class of his original

offense. U.S.S.G. § 7B1.1; § 7B1.4; Campbell, 473 F.3d at 1348–49. After that, a

district court may revoke a defendant’s supervised release and “impose a term of

imprisonment after considering various factors set out in 18 U.S.C. § 3553(a).”

Campbell, 473 F.3d at 1348.

      Edwards challenges the district court’s determination that his Florida

aggravated assault charge is not a Grade A violation because it is not categorically

a crime of violence. However, Edwards concedes that binding precedent does not

support his assertion. See Turner, 709 F.3d at 1338; Golden, 854 F.3d at 1256–57.

Neither of these decisions has been overruled by the Supreme Court or by our

court en banc. Therefore, the district court properly determined that Edwards’s

Florida aggravated assault violation constituted a crime of a violence for purposes

of classifying his revocation offense as a Grade A and correctly calculated his

                                          7
          USCA11 Case: 19-14885       Date Filed: 11/04/2020   Page: 8 of 9



guideline range based on that determination. Accordingly, we conclude that the

district court did not commit procedural error in imposing a 36-month

imprisonment sentence.

                                         IV.

      Edwards also contends that the district court committed substantive error

because it sentenced him at the high end of the guidelines range and did not

consider any of the sentencing factors in 18 U.S.C. § 3553(a). Based on our

review of the record, we find that Edwards cannot meet his burden to show that his

sentence is substantively unreasonable. See Tome, 611 F.3d at 1378.

      Revocation proceedings are governed by 18 U.S.C. § 3583(e), which

provides that “a district court may, upon finding by a preponderance of the

evidence that a defendant has violated a condition of supervised release, revoke the

term of supervised release and impose a term of imprisonment” by considering

certain factors in 18 U.S.C. § 3553(a). United States v. Sweeting, 437 F.3d 1105,

1107 (11th Cir. 2006) (citing 18 U.S.C. § 3583(e)). The district court did not refer

specifically to the § 3553(a) factors but it did reference Edwards’s multiple release

violations to support its sentencing determination. The district court also

considered the statements of all the parties at the revocation hearing and the

information in the violation report in its sentencing determination. The district

court found that Edwards, a felon on release, brandished a firearm to threaten an

                                          8
          USCA11 Case: 19-14885        Date Filed: 11/04/2020     Page: 9 of 9



individual, and during the altercation, Edwards employed language identical to that

he used in a prior aggravated assault, and it found that within weeks, Edwards hit

another man hard enough to knock out two teeth. These findings implicate

Edwards’s history and characteristics and the need for deterrence, the seriousness

of the offense, and the need to protect the public. See generally § 3553(a)(1)-(2).

      Although Edwards contends that the district court imposed a sentence at the

high end of the advisory guideline range (33-36 months) without explanation,

nothing in the law “requires the district court to state on the record that it has

explicitly considered each of § 3553(a) factors or to discuss each of the § 3553(a)

factors.” United States v. Docampo, 573 F.3d 1091, 1100 (11th Cir. 2009)

(quotation marks omitted). Moreover, the district court explained that the sentence

imposed was appropriate and was within the advisory guideline range, which is a

sentencing factor. See 18 U.S.C.§ 3553(a)(4). We ordinarily expect a sentence

within the guideline range to be reasonable. Foster, 878 F.3d at 1309.

      Based on our review of the record, we conclude that Edwards has failed to

meet his burden to show that the district court imposed a procedurally or

substantively unreasonable sentence. Accordingly, based on the aforementioned

reasons, we affirm the district court’s imposition of a 36-month term of

imprisonment for Edwards’s violation of supervised release.

      AFFIRMED.

                                            9